NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 8 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RYAN M. KOHANSBY,                               No.    14-35926

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05653-BHS

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                           Submitted August 23, 2017**


Before: NELSON, TROTT, and OWENS, Circuit Judges.

      Ryan Kohansby appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Kohansby’s application for social

security disability insurance benefits and supplemental security income under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir.

2014), and we affirm.

      The ALJ identified several specific, clear and convincing reasons that are

supported by substantial evidence for discounting Kohansby’s credibility regarding

the debilitating effects of his symptoms: (1) Kohansby underreported the benefits

of his treatment and made inconsistent statements to medical providers; (2)

Kohansby made exaggerated or inconsistent statements with respect to why he did

not pursue treatment; (3) an examining physician noted that Kohansby had

exaggerated his symptoms in recent medical examinations; and (4) Kohansby

made inconsistent statements reporting his limitations and his daily activities. See

Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (listing among proper

considerations for credibility assessment an inadequately explained failure to seek

treatment and engagement in activities of daily living that are inconsistent with the

alleged symptoms); Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir. 2008)

(explaining that evidence of a claimant’s favorable response to minimal and

conservative treatment undermines credibility).

      The ALJ provided specific and legitimate reasons supported by substantial

evidence for assigning little weight to Dr. Gritzka’s opinion: (1) objective findings

such as MRI and x-ray reports and treatment notes support the rejection of Dr.


                                          2                                   14-35926
Gritzka’s opinion that Kohansby could not perform “sedentary work”; and (2) Dr.

Gritzka’s opinion was not supported by Kohansby’s activities. Lester v. Chater, 81

F.3d 821, 830-31 (9th Cir. 1995) (holding that the ALJ must make findings setting

forth specific and legitimate reasons for doing so that are supported by substantial

evidence in order to reject the contradicted opinion of an examining physician).

       The ALJ properly concluded that, to the extent that Dr. Gritzka’s opinion

was more restrictive than the residual functional capacity (RFC), Dr. Gritzka’s

opinion was inconsistent with the objective medical findings of MRI and x-ray

reports and Kohansby’s Sea Mar Community Health Center treatment notes, which

showed no significant findings or treatment recommendations. The October 2008

x-rays of Kohansby’s lumbar spine were normal. The state agency consultants

concluded that Kohansby could perform light work. Thus, the ALJ properly

assigned little weight to Dr. Gritzka’s opinion because Dr. Gritzka’s opinion was

inconsistent with his own objective findings and the mild to moderate imaging

studies, conservative course of treatment recommended by the treating sources,

and the physical findings on exam. Dr. Iuliano reviewed the same imaging studies

as Dr. Gritzka and concluded that they were essentially normal. Tommasetti, 533

F.3d at 1041 (finding that inconsistency with other medical evidence is a specific,

legitimate reason for rejecting a medical provider’s opinion). Accordingly, the




                                          3                                   14-35926
ALJ provided specific and legitimate reasons for assigning little weight to Dr.

Gritzka’s opinion regarding Kohansby’s ability to work.

      The new evidence that the Appeals Council considered, Dr. Gritzka’s

August 2012 opinion, does not change the fact that substantial evidence supports

the ALJ’s decision. Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1159-

60 (9th Cir. 2012) (“[W]hen a claimant submits evidence for the first time to the

Appeals Council, which considers that evidence in denying review of the ALJ’s

decision, the new evidence is part of the administrative record, which the district

court must consider in determining whether the Commissioner’s decision is

supported by substantial evidence.”).

             AFFIRMED.




                                          4                                   14-35926